PER Curiam. Danny P. Rodgers, a state-salaried, full-time Managing Public Defender for the Eighth Judicial District North, was appointed by the trial court to represent appellant Marlon Donte Howell, an indigent defendant, in this criminal case. Following a trial by jury, Howell was convicted and sentenced to life imprisonment without the possibility of parole. A notice of appeal from the judgment was timely filed, and a partial record has been lodged with our clerk.  Mr. Rodgers now asks this court to relieve him as counsel for Howell in this appeal. As a state-salaried, full-time Managing Public Defender for the Eighth Judicial District North, Mr. Rodgers is ineligible for compensation by this court for work performed in the appeal of this matter pursuant to our recent opinion in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). In Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000), we relieved appellant’s court-appointed public defender and appointed new counsel on appeal under similar circumstances. See also, Craft v. State, 342 Ark. 57, 26 S.W.3d 584 (2000); McFerrin v. State, 342 Ark. 61, 26 S.W.3d 429 (2000); Bolton v. State, 342 Ark. 55, 26 S.W.3d 783 (2000). We grant Mr. Rodgers’s motion to be relieved for good cause shown. Linda Scribner will be substituted as attorney for appellant Marlon Donte Howell in this matter.